EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Bartholomew on 07/01/2022.

The application has been amended as follows: 

1.	(Currently Amended) An input/output controller for rearranging icons indicative of applications within a user interface, the input/output controller comprising:
a touch panel display; and
a control section including a processor, the control section configured to: 
cause the touch panel display to display the user interface, the user interface including a plurality of icons, amongst which a first icon is displayed at a first display position within a first position;
monitor the touch panel display to detect a first touch operation within the first position, wherein the first touch operation is performed with a first finger or the like;
monitor the touch panel display to detect a second touch operation at an other position, wherein the other position is not within the first position, and wherein the first touch operation has not ended, and the second touch operation remains at the other position, the first and second touch operations being separate touch operations, and wherein the second touch operation is performed with a second finger or the like;
monitor the touch panel display to detect a third touch operation within a third position, wherein a third icon is 
cause the first icon to move and be displayed at, or proximate to, the other position based on the second touch operation being detected while the first touch operation has not ended, and cause at least one icon, other than the first icon, that was not displayed at the first position to shift to a new position based on the first icon's movement;
determine, on a basis of an order in which the first touch operation within the first position and the third touch operation within the third position are ended, positions into which the first icon and the third icon are to be conclusively positioned; and
conclusively positioning the first icon and the third icon into the determined positions.

2. 	(Original) The input/output controller according to claim 1, wherein, when the second touch operation is ended while the first touch operation is being held, the control section is configured to cause the first icon to return to the first display position.

3. 	(Previously Presented) The input/output controller according to claim 1, wherein the touch panel display can detect the first touch operation even when the first finger or the like is not actually in contact with the touch panel display. 

4. 	(Previously Presented) The input/output controller according to claim 1, wherein the touch panel display can detect the second touch operation even when the second finger or the like is not actually in contact with the touch panel display.

5. 	(Previously Presented) The input/output controller according to claim 1, wherein the new position to which the at least one icon shifts based on the first icon's movement, is a predefined position on the touch panel display.  

6. 	(Original) The input/output controller according to claim 1, wherein when the first icon moves to be positioned at, or proximate to, the other position, a temporary display position of the first icon is illustrated.

7.  	(Original) The input/output controller according to claim 1, wherein when the first icon moves to be positioned at, or proximate to, the other position, the first icon is animated.

8. 	(Canceled)

9. 	(Previously Presented) The input/output controller according to claim 1, wherein
cause the first icon to be conclusively positioned at, or proximate to, the other position further based on the first touch operation being removed; and
cause the first icon to return to the first position based on the second touch operation being removed before the first touch operation is removed.

10. 	(Previously Presented) The input/output controller according to claim 1, wherein, when the first icon moves to the other position, the first icon is animated.

11.	(Canceled)

12. 	(Canceled)

13. 	(Canceled)

14. 	(Canceled)

15. 	(Canceled)

16.	(Previously Presented) The input/output controller according to claim 1, wherein, as the first icon is moving toward the other position, trails of the first icon are illustrated.

17.	(Previously Presented) The input/output controller according to claim 1, wherein, when the first icon moves to be positioned at, or proximate to, the other position, a temporary display position of the first icon is illustrated.

18.	(Previously Presented) The input/output controller according to claim 1, wherein the first touch operation comprises a touch operation on the touch panel display using either a finger or a thumb.

19.	(Previously Presented) The input/output controller according to claim 1, wherein the second touch operation comprises a touch operation on the touch panel display using either a finger or a thumb.

20. 	(Currently Amended) An input/output controller for rearranging icons indicative of applications within a user interface, the input/output controller comprising: 
a touch panel display; and 
a control section including a processor, the control section configured to: 
cause the touch panel display to display the user interface, the user interface including a plurality of icons, amongst which a first icon is displayed at a first display position within a first position; 
monitor the touch panel display to detect a first touch operation within the first position, wherein the first touch operation is performed with a first finger or the like;
while the first touch operation remains, monitor the touch panel display to detect a second touch operation at an other position on the touch panel display, wherein the other position is not within the first position, and wherein the second touch operation is performed with a second finger or the like; 
monitor the touch panel display to detect a third touch operation within a third position, wherein a third icon is 
cause the first icon to move and be displayed at, or proximate to, the other position based on the second touch operation being detected while the first touch operation is being held, and cause at least one icon, other than the first icon, that was not displayed at the first position to shift to a new position based on the first icon's movement;
determine, on a basis of an order in which the first touch operation within the first position and the third touch operation within the third position are ended, positions into which the first icon and the third icon are to be conclusively positioned; and
conclusively positioning the first icon and the third icon into the determined positions.

21. 	(Original) The input/output controller according to claim 20, wherein, when the second touch operation is ended while the first touch operation is being held, the control section is configured to cause the first icon to return to the first display position.

22. 	(Previously Presented) The input/output controller according to claim 20, wherein the touch panel  display can detect the first touch operation even when the first finger or the like is not actually in contact with the touch panel display. 

23. 	(Previously Presented) The input/output controller according to claim 20, wherein the touch panel display can detect the second touch operation even when the second finger or the like is not actually in contact with the touch panel display.

24. 	(Previously Presented) The input/output controller according to claim 20, wherein the new position to which the at least one icon shifts based on the first icon's movement, is a predefined position on the touch panel display.  

25. 	(Original) The input/output controller according to claim 20, wherein when the first icon moves to be positioned at, or proximate to, the other position, a temporary display position of the first icon is illustrated.

26. 	(Original) The input/output controller according to claim 20, wherein when the first icon moves to be positioned at, or proximate to, the other position, the first icon is animated.

27. 	(Previously Presented) The input/output controller according to claim 20, wherein, when the first icon moves to the other position, the first icon is animated.

28. 	(Canceled)

29. 	(Previously Presented) The input/output controller according to claim 20, wherein, when the first touch operation is removed before the second touch operation is removed, the control section is configured to cause the first icon to stay at a position corresponding to the other position, whereas the first icon is returned to the first position if the second touch operation is removed before the first touch operation is removed.

30. 	(Canceled)

31. 	(Canceled)

32. 	(Canceled)

33. 	(Canceled)

34. 	(Canceled)

35.	(Previously Presented) The input/output controller according to claim 20, wherein, as the first icon is moving toward the other position, trails of the first icon are illustrated.

36.	(Previously Presented) The input/output controller according to claim 20, wherein, when the first icon moves to be positioned at, or proximate to, the other position, a temporary display position of the first icon is illustrated.

37.	(Previously Presented) The input/output controller according to claim 20, wherein the first touch operation comprises a touch operation on the touch panel display using either a finger or a thumb.

38.	(Previously Presented) The input/output controller according to claim 20, wherein the second touch operation comprises a touch operation on the touch panel display using either a finger or a thumb.

39.	(Currently Amended) An input/output controller for rearranging icons indicative of applications within a user interface, the input/output controller comprising: 
a touch panel display; and 
a control section including a processor, the control section configured to: 
cause the touch panel display to display the user interface, the user interface including a plurality of icons, amongst which a first icon is displayed at a first display position within a first position;
monitor the touch panel display to detect a first touch operation within the first position;
while the first touch operation remains within the first position, monitor the touch panel display to detect a second touch operation within a second position, wherein a second icon of the plurality of icons is displayed within the second position and the second position is different than the first position, the first and second touch operations being separate touch operations;
monitor the touch panel display to detect a third touch operation within a third position, wherein a third icon is 
cause the first icon to move and be displayed within the second position based on the second touch operation being detected while the first touch operation is being held, and cause the second icon to shift from within the second position to a new position based on the first icon's movement;
determine, on a basis of an order in which the first touch operation within the first position and [[a]] the third touch operation within the third position are ended, positions into which the first icon and the third icon are to be conclusively positioned; and
conclusively positioning the first icon and the third icon into the determined positions.

40. 	(Canceled)

41. 	(Original) The input/output controller according to claim 39, wherein the first touch operation on the touch panel display is performed with a first finger or the like.

42.	 (Previously Presented) The input/output controller according to claim 41, wherein the touch panel display can detect the first touch operation even when the first finger or the like is not actually in contact with the touch panel display. 

43. 	(Original) The input/output controller according to claim 39, wherein the second touch operation on the touch panel display is performed with a second finger or the like.

44. 	(Previously Presented) The input/output controller according to claim 43, wherein the touch panel display can detect the second touch operation even when the second finger or the like is not actually in contact with the touch panel display. 

45. 	(Original) The input/output controller according to claim 39, wherein the second icon is moved by one position to the new position 

46. 	(Original) The input/output controller according to claim 39, wherein when the first icon moves to be positioned within the second position, a temporary display position of the first icon is illustrated.

47. 	(Canceled)

48. 	(Previously Presented) The input/output controller according to claim 39, wherein
cause the first icon to be conclusively positioned at, or proximate to, the second position further based on the first touch operation being removed; and
cause the first icon to return to the first position based on the second touch operation being removed before the first touch operation is removed.

49. 	(Original) The input/output controller according to claim 39, wherein, when the first icon moves to the second position, the first icon is animated.

50.	(Canceled)

51. 	(Canceled)

52. 	(Canceled)

53. 	(Canceled)

54. 	(Canceled)

55.	(Original) The input/output controller according to claim 39, wherein, as the first icon is moving toward the second position, trails of the first icon are illustrated.

56.	(Original) The input/output controller according to claim 39, wherein, when the first icon moves to be positioned at, or proximate to, the second position, a temporary display position of the first icon is illustrated.

57.	(Previously Presented) The input/output controller according to claim 39, wherein the first touch operation comprises a touch operation on the touch panel display using either a finger or a thumb.

58.	(Previously Presented) The input/output controller according to claim 39, wherein the second touch operation comprises a touch operation on the touch panel display using either a finger or a thumb.

59. 	(Canceled) 

60. 	(Canceled)

61. 	(Canceled)

62. 	(Canceled)  

63. 	(Canceled)

64. 	(Canceled)

65. 	(Canceled)

66. 	(Canceled)

67. 	(Canceled)

68. 	(Canceled)

69. 	(Canceled)

70. 	(Canceled)

71. 	(Canceled)

72. 	(Canceled)

73. 	(Canceled)

74. 	(Canceled)

75. 	(Canceled)

76.	(Canceled)

77.	(Canceled)

78.	(Canceled)

79.	(Canceled)

80.	(Previously Presented) The input/output controller according to claim 1, wherein the at least one icon comprises the third icon.

81.	(Previously Presented) The input/output controller according to claim 1, wherein the at least one icon comprises a second icon.

82.	(Previously Presented) The input/output controller according to claim 20, wherein the at least one icon comprises the third icon.

83.	(Previously Presented) The input/output controller according to claim 20, wherein the at least one icon comprises a second icon.

84.	(Canceled)

85.	(Previously Presented) The input/output controller according to claim 1, wherein a second icon is displayed at a second display position within the other position.

86.	(Canceled)

87.	(Previously Presented) The input/output controller according to claim 20, wherein a second icon is displayed at a second display position within the other position.

88.	(Previously Presented) The input/output controller according to claim 1, wherein:
	the determined position into which the first icon is to be conclusively positioned is the other position;
the determined position into which the third icon is to be conclusively positioned is the first position; and
the new position is the third position.

89.	(Previously Presented) The input/output controller according to claim 20, wherein:
	the determined position into which the first icon is to be conclusively positioned is the other position;
the determined position into which the third icon is to be conclusively positioned is the first position; and
the new position is the third position.

90.	(Previously Presented) The input/output controller according to claim 39, wherein:
	the determined position into which the first icon is to be conclusively positioned is the second position;
the determined position into which the third icon is to be conclusively positioned is the first position; and
the new position is the third position.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/           Primary Examiner, Art Unit 2175